Citation Nr: 0813872	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  94-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the San 
Diego, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA). The veteran relocated 
during the pendency of this appeal and his claims file was 
transferred to the Nashville, Tennessee RO.

The Board remanded this case in March 2000, July 2003, and in 
September 2005, for further development. The case has now 
been returned to the Board.
 
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing convened at the Nashville RO 
in January 2000.  He was scheduled for an April 2003 another 
hearing before the Board in Washington, DC, for which he 
failed to report.  He also failed to report for a personal 
meeting at the RO in November 2002.


FINDINGS OF FACT

1. The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating his 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  

2. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.


CONCLUSION OF LAW

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied as a matter of law. 38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In this case, VCAA notice is not required because the issue 
presented must be decided on a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); Mason v. Principi, 16 Vet. App. 
129, 132 (2002)..

As will be discussed in greater detail, the veteran in this 
case failed to report for VA examinations scheduled in March 
2007.   In light of the veteran's failure to cooperate with 
VA's attempts to generate evidence necessary to adjudicate 
the claim, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist.  38 C.F.R. § 3.655.

Background

A total disability rating for compensation may be assigned 
when a person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities. 38 C.F.R. § 4.16 (2007). The veteran's service-
connected disabilities are tophacious gouty arthritis, 
evaluated as 40 percent disabling; lumbar hypertrophic 
degenerative joint disease, evaluated as 20 percent 
disabling; a left knee disability, status post medial 
meniscus tear and arthroscopy, evaluated as 10 percent 
disabling; a hiatal hernia, evaluated as 10 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling.  The combined rating is 70 percent.

In the July 2003 remand, the Board indicated that the veteran 
should receive VA orthopedic and neurological examinations, 
and that the examiners should provide an opinion as to 
whether the appellant's service-connected disabilities alone 
render him unable to obtain and maintain substantial gainful 
employment. The veteran had VA examinations in March 2004 and 
March 2005, but the examination reports did not contain any 
opinion on this issue.

The Board again remanded this case in September 2005 to 
obtain the previously requested medical opinion.  
Comprehensive VA examinations were scheduled for March 2007 
however the veteran failed to report for his examinations.

In March 2007, the Nashville VA Medical Center sent the 
veteran a letter and notified him that he failed to report 
for the examinations scheduled to evaluate his service 
connected disabilities for his claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  The 
veteran was provided with a list of phone numbers to call if 
he wished to reschedule his examinations.

The veteran has made no attempt to show good cause or explain 
why he missed his examinations.  The AMC sent him 
correspondence which was returned as undeliverable in March 
2008.

The January 2008 Supplemental Statement of the Case informed 
the veteran and his representative of his failure to report 
for his examinations.

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2007).

When a claimant fails to report for an examination scheduled 
in conjunction with an a claim for increase, the claim shall 
be denied. 38 C.F.R. § 3.655(b).  When a veteran fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  38 C.F.R. § 3.655(a).

VA offered the veteran an opportunity to have several VA 
examinations in March 2007 to obtain medical opinion evidence 
regarding the current level of disability of his gouty 
arthritis, lumbar degenerative joint disease, left knee 
disability; hiatal hernia, and hypertension.  The veteran, 
however, failed to appear for any VA examination.  His 
failure to cooperate in attending the examination has left 
the record devoid of any competent opinion addressing his 
level of disability. 38 C.F.R. § 3.655(b).

Given that the veteran failed to report for any of his 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied. 38 C.F.R. § 3.655(b).
 
The duty to assist is not always a one-way street. If he 
wishes help, the veteran cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the veteran to appear for VA examinations. If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him. Hyson v. Brown, 5 Vet. App. 
262 (1993).

The claim is denied.


ORDER


Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


